DETAILED ACTION
This Office action is in reply to correspondence filed 20 April 2022 in regard to application no. 16/983,895.  Claims 1-40 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of inventive group I, claims 1-17 in the reply filed on 22 April 2022 is acknowledged.  The traversal is on the ground(s) that “a search of Group I would uncover the systems and methods of Group II”.  This is not found persuasive because it is a mere conclusory statement and gives no reasons at all why the applicant supposes it to be so.
The requirement is still deemed proper and is therefore made FINAL.  Claims 18-40 are withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) prompting a user for underwriting requirement information, communicating that to a provider who provides application requirements, presenting the application requirements to the user, who completes them, and forwarding the completed application to the benefits provider. 
This is simply mere automation of the ordinary process by which a consumer and an insurance company decide to do business with each other, a fundamental business practice that long predates, and does not require, computers or any other technology, as it can be done verbally or with pen and paper.  For many decades before there was such a thing as a computer, consumers and insurance brokers interacted in just such a way.  It is therefore a mental process as well, routinely practiced by humans with no more technology than, at most, a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a computer and labelling of software, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of generic computers and nondescript use of AI.
As the claims only manipulate data about, essentially, an application for insurance and requirements pertinent thereto, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of particularity as to how any step is accomplished, that is, technical or algorithmic detail, does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 15, which has the most, includes a processor and medium storing instructions.  These elements are recited at a high degree of generality and the specification makes it clear, pg. 14, line 8, that nothing more than a computer with “any general purpose” processor is required, and that the computer itself can be any one of a number of broad, pre-existing categories of generic computer such as, pg. 14, lines 4-5, a “server, computer, laptop, PC, mobile device, or the like”, and with the inclusion of the emphasized phrase would encompass any kind of computing device, known or unknown.
It only performs generic computer functions of nondescript manipulation of, and sharing of, data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  Referring to the software that performs the steps as a “cognitive virtual assistant” is mere labeling, of no patentable significance.
Using “artificial intelligence”, with no detail as to how it is used, was well-understood, routine and conventional long before the filing of the claimed invention.  Just for example, Dixon (U.S. Publication No. 2009/0257566), whose application was filed more than a decade before the earliest possible priority date of the present invention, disclosed a system using “artificial intelligence voice recognition”, [0025] and that the invention used “commonly used artificial intelligence technology” for which it was not necessary to disclose implementation details because such technology was then already “well known in the art”. [0029]
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps while making nondescript use of a common, well known type of technology – does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing, essentially, the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 3, 5, 11 and 16 simply recite further abstract manipulation of data; claim 4 simply requires further sharing of information; claims 7-10, 12-14 and 17 purport to limit an object entirely outside the scope of the claimed invention and are therefore considered but given no patentable weight.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Joao (U.S. Publication No. 2011/0213625) in view of Bernico et al. (U.S. Patent No. 10,296,982).

In-line citations are to Joao.
With regard to Claim 1:
Joao teaches: A computer-implemented method [0087; “computer”] comprising the steps of:
providing a user interface [0316; a user may be “prompted” to “fill out any necessary forms” and “answer questions”] to a cognitive virtual assistant, [0500; “personal digital assistant”; 0619; that it may comprise a “neural network” reads on it being cognitive] the cognitive virtual assistant receives audio from the user interface… [0058; it can receive “audio” from an “audio recording device”, “microphone” or “telephone”] to generate data and audio responses, the audio responses being forwarded to the user interface; [0523; the devices communicate with each other “to discuss” medical procedures; audio transmitted over electronic networks, however originated, has been “generated”; abstract; information is generated “responsive to” the request]
the cognitive virtual assistant prompting a user for underwriter requirements information for one or more a benefits products which are of interest to the user for purchase; [0078; it may ask for “gender, age, occupation, education, ethnicity, country of origin, religion, or any demographic or demographics, or any other criteria”; 0096; this is pertinent to “requirement[s] for an insurance policy” from “any number of insurers” such that the “patient” may “purchase the offered insurance policy”]
communicating responses for underwriting requirements to one or more benefits providers providing the one or more benefits products, the one or more benefits providers providing application requirements; [0094; 0096; requirements for a policy are provided]
presenting the application requirements to the user using the cognitive virtual assistant in real time; [0097; any or all of the information can be transmitted to the patient]
the user, completing the application requirements using the cognitive virtual assistant; [0058; the user may provide audio, as cited above] and
communicating the completed application requirements to a respective one or more benefits providers for enrollment. [0094; “completed form(s)” and “other needed or required information” are provided]

Joao does not explicitly teach that audio is interpreted with artificial intelligence at a processor, but it is known in the art.  Bernico teaches using voice recordings to facilitate underwriting life insurance. [title] A “virtual insurance application online” may “ask the applicant to submit a short video” for “use with generating or adjusting an insurance quote”. [Col. 8, lines 47-52] A “neural network” is used for “analysis” of “audio”, [Col. 10, lines 22-24] which may result in a response such as providing a “premium or discount” which is transmitted “to the applicant’s mobile device”. [Col. 9, lines 8-10] Bernico and Joao are analogous art as each is directed to electronic means for managing insurance applications.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bernico with that of Joao, as market forces at the time were increasingly driving developers to use AI in all manner of applications; further, it is simply a substitution of one known part for another with predictable results, simply using Bernico’s means of analyzing information in place of that of Joao; the substitution produces no new and unexpected result.

As explained above, referring to software by name such as “cognitive virtual assistant” is considered mere labeling and given no patentable weight.

With regard to Claim 3:
The method of claim 1 further comprising adjusting parameters of the cognitive virtual assistant to accommodate the user. [Bernico, Col. 8, line 51; “adjusting an insurance quote, policy, premium, or discount”]

The phrase “to accommodate the user” consists entirely of manner-of-use language which is considered but given no patentable weight.

With regard to Claim 4:
The method of claim 1 further comprising the step of receiving enrolled policy information after enrollment and presenting the enrolled policy information to the user with the cognitive virtual assistant. [0087; the system can “receive and process” and “provide co-payment information and/or deductible information regarding an insurance policy, a healthcare insurance policy, a disability insurance policy, or a life insurance policy, of or for any individual or patient described herein, or co-payment information and/or deductible information regarding any healthcare payer or healthcare payment policy or plan”]

With regard to Claim 6:
Joao teaches: A computer implemented system [0087; “computer”] comprising:
a user interface [0316; a user may be “prompted” to “fill out any necessary forms” and “answer questions”] communicating with a cognitive virtual assistant, [0500; “personal digital assistant”; 0619; that it may comprise a “neural network” reads on it being cognitive] and the cognitive virtual assistant receives audio from the user interface… [0058; it can receive “audio” from an “audio recording device”, “microphone” or “telephone”] at a processor [Sheet 1, Fig. 1; “central processing computer”] to generate data and audio responses, the audio responses being forwarded to the user interface; [0523; the devices communicate with each other “to discuss” medical procedures; audio transmitted over electronic networks, however originated, has been “generated”; abstract; information is generated “responsive to” the request]
a server [0149; “server computer”] communicating over a network to the cognitive virtual assistant; [Sheet 1, Fig. 1] and
a benefits providers interface, benefits providers application interface and benefits provider enrollment interface communicating with the cognitive virtual assistant,
wherein the cognitive virtual assistant prompts a user for underwriter requirements information for one or more benefits products which are of interest to the user for purchase, [0078; it may ask for “gender, age, occupation, education, ethnicity, country of origin, religion, or any demographic or demographics, or any other criteria”; 0096; this is pertinent to “requirement[s] for an insurance policy” from “any number of insurers” such that the “patient” may “purchase the offered insurance policy”] the server communicates the underwriter requirements information to one or more benefits providers using the benefits providers interface and receives application requirements from the one or more benefits providers using the benefits providers application interface, presents the application requirements to the user with the cognitive virtual assistant in real time, [0094; 0096; requirements for a policy are provided; 0097; any or all of the information can be transmitted to the patient] receives completed application requirements from the cognitive virtual assistant, [0058; the user may provide audio, as cited above] forwards the completed application requirements to the benefits provider enrollment interface and presents enrolled policy information to the user with the cognitive virtual assistant. [0094; “completed form(s)” and “other needed or required information” are provided]

Joao does not explicitly teach that audio is interpreted with artificial intelligence at a processor, but it is known in the art.  Bernico teaches using voice recordings to facilitate underwriting life insurance. [title] A “virtual insurance application online” may “ask the applicant to submit a short video” for “use with generating or adjusting an insurance quote”. [Col. 8, lines 47-52] A “neural network” is used for “analysis” of “audio”, [Col. 10, lines 22-24] which may result in a response such as providing a “premium or discount” which is transmitted “to the applicant’s mobile device”. [Col. 9, lines 8-10] Bernico and Joao are analogous art as each is directed to electronic means for managing insurance applications.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bernico with that of Joao, as market forces at the time were increasingly driving developers to use AI in all manner of applications; further, it is simply a substitution of one known part for another with predictable results, simply using Bernico’s means of analyzing information in place of that of Joao; the substitution produces no new and unexpected result.

As the cognitive virtual assistant is not positively recited as being within the scope of the claimed system, but is simply an external object with which the claimed system communicates, its characteristics and the steps it performs are of no patentable significance and are considered but given no patentable weight.  The references are provided for the purpose of compact prosecution.

With regard to Claim 7:
The system of claim 6 wherein the user interface is an electronic device of a mobile device, cell phone or smart phone. [0157; “mobile telephone”]

This claim is not patentably distinct from claim 6, which already requires a device.  That a device is “mobile”, without more, does not distinguish over the art, as no new and unexpected result is inherent or disclosed.  MPEP § 2144.04(V)(A).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 10:
The system of claim 6 wherein parameters of the virtual assistant are adjusted to accommodate the user. [Bernico, Col. 8, line 51; “adjusting an insurance quote, policy, premium, or discount”]

The phrase “to accommodate the user” consists entirely of intended-use language which is considered but given no patentable weight.

With regard to Claim 15:
Joao teaches: A non-transitory computer-readable medium having stored thereon a plurality of sequences of instructions, [0166; “memory” stores “commands”] said instructions including sequences of instructions which, when executed by at least one processor, [0167; “central processing computer”] cause said processor to receive audio from a user interface in communication with a cognitive virtual assistant, and the cognitive virtual assistant receives the audio from the user interface… [0058; it can receive “audio” from an “audio recording device”, “microphone” or “telephone”] to generate data and audio responses, the audio responses being forwarded to the user interface; [0523; the devices communicate with each other “to discuss” medical procedures; audio transmitted over electronic networks, however originated, has been “generated”; abstract; information is generated “responsive to” the request] the cognitive virtual assistant communicating with a benefits providers interface, benefits application interface and benefits enrollment interface,
wherein the cognitive virtual assistant prompts a user for underwriter requirements information for one or more benefits products which are of interest to the user for purchase, [0078; it may ask for “gender, age, occupation, education, ethnicity, country of origin, religion, or any demographic or demographics, or any other criteria”; 0096; this is pertinent to “requirement[s] for an insurance policy” from “any number of insurers” such that the “patient” may “purchase the offered insurance policy”] the processor communicates the underwriter requirements information to one or more benefits providers using the benefits providers interface and receives application requirements from the one or more benefits providers using the benefits providers application interface, presents the application requirements to the user with the cognitive virtual assistant in real time, [0094; 0096; requirements for a policy are provided; 0097; any or all of the information can be transmitted to the patient] receives completed application requirements from the cognitive virtual assistant, [0058; the user may provide audio, as cited above] forwards the completed application requirements to the benefits provider enrollment interface and presents enrolled policy information to the user with the cognitive virtual assistant. [0094; “completed form(s)” and “other needed or required information” are provided]

Joao does not explicitly teach that audio is interpreted with artificial intelligence at a processor, but it is known in the art.  Bernico teaches using voice recordings to facilitate underwriting life insurance. [title] A “virtual insurance application online” may “ask the applicant to submit a short video” for “use with generating or adjusting an insurance quote”. [Col. 8, lines 47-52] A “neural network” is used for “analysis” of “audio”, [Col. 10, lines 22-24] which may result in a response such as providing a “premium or discount” which is transmitted “to the applicant’s mobile device”. [Col. 9, lines 8-10] Bernico and Joao are analogous art as each is directed to electronic means for managing insurance applications.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bernico with that of Joao, as market forces at the time were increasingly driving developers to use AI in all manner of applications; further, it is simply a substitution of one known part for another with predictable results, simply using Bernico’s means of analyzing information in place of that of Joao; the substitution produces no new and unexpected result.

As the cognitive virtual assistant is not positively recited as being within the scope of the claimed system, but is simply an external object with which the claimed system communicates, its characteristics and the steps it performs are of no patentable significance and are considered but given no patentable weight.  The references are provided for the purpose of compact prosecution.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joao in view of Bernico et al. further in view of Mini et al. (U.S. Patent No. 6,684,196).

With regard to Claim 2:
The method of claim 1 wherein the step of prompting a user for information includes prompting the user to answer one or more pre-qualifying questions and the identification of the one or more benefits products being determined from eligibility of the user based on answers to the one or more pre-qualifying questions and further comprising the step of scanning a network of agents licensed or registered in a resident state of the user to identify at least one of the agents offering the benefits products.

Joao and Bernico teach the method of claim 1, and that includes offering benefits and arguably includes prequalifying questions that determine eligibility such as asking about a person’s age as cited above, but do not explicitly teach identifying an agent, but it is known in the art.  Mini teaches automation of real estate transactions [title] which includes that a buyer can apply for “homeowner’s insurance” and “title insurance” using the inventive system. [Col. 2, lines 57-59] It allows for the selection of an agent [Col. 2, line 52] and the entry of “prequalification information” which leads to a “contact” with a “loan provider”. [Col. 9, lines 44-49] Mini and Joao are analogous art as each is directed to electronic means for managing insurance information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Mini with that of Joao and Bernico in order to accomplish steps necessary for a transaction to progress, as taught by Mini; [abstract] further, it is simply a substitution of one known part for another, simply identifying an agent as in Mini rather than a company as in Joao; the substitution produces no new and unexpected result.

In this and the subsequent claims, referring to a software component by name, such as “cognitive virtual assistant”, is considered mere labeling and given no patentable weight.

Claims 5, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joao in view of Bernico et al. further in view of Trefler et al. (U.S. Publication No. 2016/0098298).

These claims are similar so are analyzed together.
With regard to Claim 5:
The method of claim 1 further comprising the step of evaluating a level of intent or urgency of the user to purchase the one or more benefits products by using the description given by the user to the cognitive virtual assistant.

With regard to Claim 11:
The system of claim 6 wherein the server evaluates a level of intent or urgency of the user to purchase the one or more benefits products by using the description given by the user to the cognitive virtual assistant.

With regard to Claim 16:
The non-transitory computer-readable medium of claim 15 wherein the processor further evaluates a level of intent or urgency of the user to purchase the one or more benefits products by using the description given by the user to the cognitive virtual assistant.

Joao and Bernico teach the method of claim 1, system of claim 6 and medium of claim 15, including using information provided to the virtual assistant, but do not explicitly teach determining a level of urgency, but it is known in the art.  Trefler teaches a work management system [title] that can be used to “automate automobile insurance quotes”, using data which a customer has provided, [0018] and manages information such as an “urgency level”. [0019] Trefler and Joao are analogous art as each is directed to electronic means for managing insurance quotes.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Trefler with that of Joao and Bernico in order to improve efficiency, as taught by Trefler; [0004] further, it is simply a substitution of one known part for another with predictable results, simply generating the known urgency level as disclosed by Trefler in place of, or in addition to, the data generated by Joao; the substitution produces no new and unexpected result.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Joao in view of Bernico et al. further in view of Cope et al. (U.S. Patent No. 10,295,356).

With regard to Claim 8:
The system of claim 6 wherein the virtual assistant has cognitive learning abilities.

Joao and Bernico teach the system of claim 6, and do not explicitly teach the use of cognitive learning abilities (though this seems rather inherent to a neural network), but it is known in the art.  Cope teaches a system for delivering personalized and relevant notifications. [title] It uses “natural language processing” within “machine learning programs”, [Col. 11, lines 24-25, 29] which may include “cognitive learning”. [Col. 10, lines 66-67] It may be used to make “calculations related to usage based insurance”. [Col. 8, line 15] Cope and Joao are analogous art as each is directed to electronic means for managing insurance-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cope with that of Joao and Bernico in order to provide personalized and relevant notifications, as taught by Cope; further, it is simply a substitution of one known part for another with predictable results, simply using Cope’s form of AI in place of, or in addition to, that of Joao; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 6; as the virtual assistant is not positively recited as being within the scope of the claimed systems, its characteristics are of no patentable significance as being outside the scope of the claimed invention.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 9:
The system of claim 6 wherein the virtual assistant is determined based on a natural language parser. [Cope, Col. 11, lines 24-25, 29 as cited above in regard to claim 8]

Claims 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joao in view of Bernico et al. further in view of Saxena et al. (U.S. Publication No. 2018/0165586).

These claims are identical up to labeling, so are analyzed together.
With regard to Claim 12:
The system of claim 6 wherein a API on the server or the cognitive virtual assistant is activated to establish a connection with a API of the benefits providers interface.

With regard to Claim 13:
The system of claim 6 wherein a API on the server or the cognitive virtual assistant is activated to establish a connection with a API of the benefits providers application interface.

With regard to Claim 14:
The system of claim 6 wherein a API on the server or the cognitive virtual assistant is activated to establish a connection with a API of the benefits provider enrollment interface.

With regard to Claim 17:
The non-transitory computer-readable medium of claim 15 wherein a API of the cognitive virtual assistant is activated to establish a connection with a API of the benefits providers interface, API of the benefits application interface or a API of the benefits enrollment interface.

Joao and Bernico teach the system of claim 6 but do not explicitly teach the use of a connection to an API – that it is of a “benefits providers application interface”, “benefits provider enrollment interface”, etc., is mere labeling, given no patentable weight – but it is known in the art.  Saxena teaches a cognitive procurement system [title] that makes use of “intelligent virtual assistant” [0055] and can be used for “agents” such as those selling “insurance”. [0099] AN “API connectors agent” manages “interactions with one or more predetermined APIs that are external to” the system. [0097] It includes that a “connection may be made to an external computer”. [0024] Saxena and Joao are analogous art as each is directed to electronic means for managing insurance-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Saxena with that of Joao and Bernico in order to efficiently process large quantities of data within tolerable time intervals, as taught by Saxena; [0002] further, it is simply a substitution of one known part for another with predictable results, simply using APIs to communicate as in Saxena rather than the less-specific means of Joao; the substitution produces no new and unexpected result.

These claims are not patentably distinct from claims 6 and 15; as the virtual assistant is not positively recited as being within the scope of the claimed systems, its characteristics are of no patentable significance as being outside the scope of the claimed invention.  The reference is provided for the purpose of compact prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694